DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-11) in the reply filed on 9/22/2021 is acknowledged.

Claim Interpretation – 35 U.S.C. §112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“support system for supporting the biopsy guide”/“structures for effecting three-dimensional movement of the biopsy guide” first recited in claim 1
Generic placeholder: “system”/“structures”.
Function: “supporting the biopsy guide”/“effecting three-dimensional movement of the biopsy guide”.
Insufficient structure: The claim does not recite any particular structure(s) of the support system that support the biopsy guide nor does the claim recite any particular structure(s) that move (or effect movement of) the biopsy guide beyond the mere mention of the generic placeholders.
“system for registering coordinates of the RCM with a coordinate system on an image of a breast of a subject obtained from a parallel plate radiology imager” first recited in claim 1
Generic placeholder: “system”.
Function: “registering coordinates of the RCM with a coordinate system on an image of a breast of a subject obtained from a parallel plate radiology imager”.
Insufficient structure: The claim does not recite any particular structure(s) that register the coordinates of the RCM with the coordinate system on the image of the breast beyond the mere mention of the generic placeholder.

“support system for supporting the biopsy guide”/“structures for effecting three-dimensional movement of the biopsy guide”: A combination of a plurality of support arms and a parallelogram structure has been identified from the disclosure. The support system is coupled to the biopsy guide at one end support system and coupled to a stationary base at the opposite end of the support system. (see page 6, line 29 – page 8, line 4 of the Specification; Fig. 1)
“system for registering coordinates of the RCM with a coordinate system on an image of a breast of a subject obtained from a parallel plate radiology imager”: A computer and position encoders have been identified from the disclosure. The position encoders are mounted on the support arms and parallelogram structure in order to provide information about the angular positions of the support arms and parallelogram structure. Since the RCE invariant with respect to the positions of the needle gun and ultrasound transducer, the position encoders of the support arms and parallelogram structure are sufficient for providing the position of the RCM in space to the computer. The computer is programmed to compare the location of the RCM to position-related image data collected from imaging the breast. (see page 8, lines 15-35; page 9, lines 25-32; page 13, lines 24-34; Fig. 1)  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
It is noted that dependent claim 9 further recites structures that are sufficient for performing the functions of the “support system for supporting the biopsy guide” and the “structures for effecting three-dimensional movement of the biopsy guide” (i.e., “a plurality of support arms pivotably connected to each other, at least one of the support arms connected to a stationary base and at least one of the support arms connected to the biopsy guide”, claim 9). Therefore, with regards to the limitations of “support system for supporting the biopsy guide” and the “structures for effecting three-dimensional movement of the biopsy guide”, claim 9 is not construed as invoking §112(f) interpretation.
It is further noted that dependent claim 10 further recites structures that are sufficient for performing the function of the “system for registering coordinates of the RCM with a coordinate system on an image of a breast of a subject obtained from a parallel plate radiology imager” (“one or more position encoders for locating the RCM in space and a computer programmed with computer executable instructions for comparing the location of the RCM to position-related image data collected from the parallel plate radiology imager, the one or more position encoders in electronic communication with the computer”, claim 10). Therefore, with regards to the limitation of  “system for registering coordinates of the RCM with a coordinate system on an image of a breast of a subject obtained from a parallel plate radiology imager”, claim 10 is not construed as invoking §112(f) interpretation.

Claim Objections
Claim 1 is objected to because of the following informalities. Appropriate correction is required.
Claim 1 recites “center of motion (RCM)” in line 13 of the claim but this should be corrected to read as --remote center of motion (RCM)--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part: 
“wherein the needle gun when mounted on the needle gun mount and the ultrasound transducer when mounted on the ultrasound transducer mount are independently moveable parallel to the respective longitudinal axes of the biopsy needle and image plane, whereby a position of the RCM with respect to the biopsy guide is unchanged when the needle gun and/or ultrasound transducer is moved parallel to the respective longitudinal axes, and

wherein the needle gun when mounted on the needle gun mount and the ultrasound transducer when mounted on the ultrasound transducer mount are independently arcuately moveable about the RCM along a common arcuate path, whereby the longitudinal axes move arcuately about the RCM when the needle gun and ultrasound transducer move along the common arcuate path, wherein a position of the RCM with respect to the biopsy guide is unchanged when the needle gun and/or the ultrasound transducer is moved along the common arcuate path on the mounting plate; a support system for supporting the biopsy guide”

The metes and bounds of these limitations as a whole are unclear for the following reasons.
MPEP 2173.05(g) recites in part:
Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. These factors are examples of points to be considered when determining whether language is ambiguous and are not intended to be all inclusive or limiting. Other factors may be more relevant for particular arts. The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.

In this case, consider the following factors:
(1) There is not clear cut indication of the scope of the subject matter of the limitations in question because the claim does not recite what structure(s), if any, are ultimately responsible for the “moveable parallel to the respective longitudinal axes” limitation (particularly to the extent that “a position of the RCM with respect to the biopsy guide is unchanged when the needle gun and/or ultrasound transducer is moved parallel to the respective longitudinal axes”) and the “independently arcuately moveable about the RCM along a common arcuate path, whereby the longitudinal axes move arcuately about the RCM when the needle gun and ultrasound transducer move along the common arcuate path” limitation (particularly to the extent that “a position of the RCM with respect to the biopsy guide is unchanged when the needle gun and/or the ultrasound transducer is moved along the common arcuate path on the mounting plate; a support system for supporting the biopsy guide”). Are these limitations meant to further limit the mounts or the mounting plate? Otherwise, are they meant to further limit the needle gun and ultrasound transducer themselves? Or is this perhaps meant to imply another structure entirely (e.g., some sort of structure interfacing between two or more the aforementioned claim elements)?
(2) The language does not set forth well-defined boundaries of the invention as discussed in the sense that the language does not recite what structure(s) are responsible for making the needle gun and ultrasound transducer, when mounted, movable longitudinally/arcuately to the extent recited in the claim; on the contrary, the claim merely recites a problem solved or a result achieved (i.e., the needle gun and ultrasound transducer are longitudinally/arcuately movable in such a way that the RCM is unchanged).
(3) Since the limitation in question is not specific to any particular structures, the claim is considered to cover structures of any technical solution (including those known and unknown to the ordinarily skilled artisan) as long as it solves the aforementioned problem/achieves the aforementioned result. Since the claim is broad enough to include structures unknown to the ordinarily skilled artisan, the ordinarily skilled artisan would 
In accordance with compact prosecution practice (see MPEP 2173.06), the limitations in question are being construed for purposes of applying prior art are encompassing the following structure as responsible for the aforementioned functions:
The arcuate movement is achieved by the following structure: the mounting plate comprises an arcuate track on which the needle gun mount and the ultrasound transducer mount are both slidably supported;
The longitudinal movement is achieved by the following structure: the needle gun mount and the ultrasound transducer mount are configured to slidably (in the respective longitudinal axes) support the needle gun and ultrasound transducer respectively such as for example, a sliding linear track or a sliding cradle in a base.

Regarding claim 2, it is unclear whether the recitation of “a needle gun” refers to the needle gun already recited in claim 1 or otherwise refers to a different needle gun. Further, it is unclear whether the recitation of “an ultrasound transducer” refers to the ultrasound transducer already recited in claim 1 or otherwise refers to a different ultrasound transducer.
In accordance with compact prosecution practice (see MPEP 2173.06) the claim is being construed for purposes of applying prior art as referring to the needle gun and ultrasound transducer already recited in claim 1 (i.e., not a different needle gun and ultrasound transducer).

claim 7, there is insufficient antecedent basis for the term “the longitudinal movement of the needle gun and ultrasound transducer”.
First, regarding the longitudinal movement of the needle, it is unclear whether this is in reference to the limitation of “the needle gun moveable in the needle gun cradle along the longitudinal axis of the needle” (claim 5), or otherwise in reference to the limitation of “wherein the needle gun when mounted on the needle gun mount and the ultrasound transducer when mounted on the ultrasound transducer mount are independently moveable parallel to the respective longitudinal axes of the biopsy needle and image plane, whereby a position of the RCM with respect to the biopsy guide is unchanged when the needle gun and/or ultrasound transducer is moved parallel to the respective longitudinal axes” (claim 1).
Second, even if the above ambiguity is disambiguated, it is still unclear what longitudinal movement of the needle gun is being referred to in claim 7 because neither claim 1 or claim 5 recite or require any actual movement of the needle gun itself; i.e., it only requires that the needle gun be moveable.
Third, the second point above similarly applies to the longitudinal movement of the ultrasound transducer.
Further, it is unclear what is meant by “to prevent the longitudinal movement in at least one direction”. The phrase of “at least one direction” implies the possibility of more than one direction, but since the movement in question is already limited to longitudinal movement (i.e., movement in the longitudinal direction) it is unclear what other direction(s) besides the longitudinal direction the phrase of “at least one direction” is meant to encompass.

MPEP 2173.05(g) recites in part:
Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. These factors are examples of points to be considered when determining whether language is ambiguous and are not intended to be all inclusive or limiting. Other factors may be more relevant for particular arts. The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.

In this case, consider the following factors:
(1) There is not clear cut indication of the scope of the subject matter further recited in claim 7 because the claim does not recite what structure(s), if any, are ultimately responsible for the “locakable”/“stoppable” limitation. Is claim 7 a further limitation on the mounts or the mounting plate? Otherwise, is it a further limitation on the needle gun and ultrasound transducer themselves? Or is this perhaps meant to imply another structure entirely (e.g., some sort of structure interfacing between two or more the aforementioned claim elements)?
(2) The language does not set forth well-defined boundaries of the invention as discussed above (i.e., the antecedent basis issue and the “at least one direction” issue). Further, the claim does not recite what structure(s) actually locks or stops the longitudinal movement of the needle gun and ultrasound transducer but merely recites a problem solved or a result achieved (i.e., the longitudinal movement is “lockable or stoppable to prevent the longitudinal movement in at least one direction”).

In accordance with compact prosecution practice (see MPEP 2173.06), the limitations in question are being construed for purposes of applying prior art are encompassing the following structure as responsible for the aforementioned functions: a locking mechanism for a track or cradle/base (i.e., a locking track or locking cradle/base).

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
It is noted that claim 1 has been rejected under §112(b) for indefiniteness and therefore has been construed in accordance with compact prosecution practice (see MPEP 2173.06 and the §112(b) rejection above).
biopsy guide:
a mounting plate,
a needle gun mount mounted on the mounting plate, and
an ultrasound transducer mount mounted on the mounting plate, the ultrasound transducer mount mounted on the mounting plate in a common plane as the needle gun mount,
wherein a biopsy needle of a needle gun when mounted on the needle gun mount and an image plane of an ultrasound transducer when mounted on the ultrasound transducer mount have longitudinal axes in or parallel to the common plane, the longitudinal axes intersecting at a remote center of motion (RCM) remote from the biopsy guide,
wherein the needle gun when mounted on the needle gun mount and the ultrasound transducer when mounted on the ultrasound transducer mount are independently moveable parallel to the respective longitudinal axes of the biopsy needle and image plane, whereby a position of the RCM with respect to the biopsy guide is unchanged when the needle gun and/or ultrasound transducer is moved parallel to the respective longitudinal axes (see the §112(b) rejection above), and
wherein the needle gun when mounted on the needle gun mount and the ultrasound transducer when mounted on the ultrasound transducer mount are independently arcuately moveable about the RCM along a common arcuate path, a position of the RCM with respect to the biopsy guide is unchanged when the needle gun and/or the ultrasound transducer is moved along the common arcuate path on the mounting plate (see the §112(b) rejection above).

The following references are cited as close to or relevant to the invention as claimed and/or disclosed, but the references (even if combined) do not reasonably suggest the claimed combination of limitations:
Son, US 2017/0333003 A1
Son, US 2018/0304093 A1
Tsao et al., US 2019/0380795 A1
Toporek et al., US 2020/0038116 A1
Toporek et a., US 2020/0188041 A1
Stoianovici et al., US 2014/0039314 A1
Stoianovici et al., US 7,021,173 B2
Stoianovici et al., US 2010/0240989 A1
Sheldon et al., US 2013/0261553 A1
Bauman et al., US 2012/0245455 A1
Boctor et al., US 2015/0297177 A1
Ng, US 5,820,623
Bax et al., US 2009/0234369 A1
Schena, US 2008/0314181 A1
Salcudean et al., US 6,425,865 B1
Nakamura, US 2016/0067732 A1
Cheng, US 2011/0162805 A1
Boctor et al., “Virtual Remote Center of Motion control for needle placement robots” Computer Aided Surgery, 2004; 9(5): 175–183
Hadavand et al., “A Parallel Remote Center of Motion Mechanism for Needle-Based Medical Interventions” 5th IEEE RAS & EMBS International Conference on Biomedical Robotics and Biomechatronics (BioRob) August 12-15, 2014. São Paulo, Brazil

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/COLIN T. SAKAMOTO/Examiner, Art Unit 3793